185 F.2d 675
Ernest A. SCHMIDT and Robert A. Schmidt, a Minor, by HisNext Friend, Ernest A. Schmidt, Appellants,v.Bedy LIZZA and Ernest DeBlasio, Doing Business as KeystoneFireworks& Specialty Company.
No. 10300.
United States Court of Appeals Third Circuit.
Argued Dec. 21, 1950.Decided Dec. 29, 1950.

Marvin D. Power, Pittsburgh, Pa.  (Margiotti & Casey, Pittsburgh, Pa., Henry J. Brandt and Poppenhusen, Johnston, Thompson & Raymond, all of Chicago, Ill., on the brief), for appellants.
Joseph F. Weis, Pittsburgh, Pa.  (Sherriff, Lindsay, Weis & McGinnis, Pittsburgh, Pa., of the brief), for appellees.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from a judgment entered on the verdict of a jury for the defendants in a civil action for damages for injuries suffered by the minor plaintiff as a result of the premature explosion in Nebraska of an aerial bomb alleged to have been negligently manufactured by the defendants who were also charged to have violated an alleged implied warranty of fitness.  The plaintiffs allege errors in the charge of the trial judge with respect to the Nebraska law of comparative negligence and assumption of risk and assert that the evidence did not support the verdict.  Our examination of the record, however, satisfies us that the charge was free from error and that the evidence fully supported the jury's verdict.


2
The judgment of the district court will be affirmed.